Citation Nr: 0019268	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1951 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision granted service 
connection for sinusitis and assigned a noncompensable (0%) 
disability rating, effective July 1992. 

In February 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

The case was previously before the Board in May 1999, when it 
was remanded for retrieval of medical records.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected sinusitis is manifested 
by intermittent complaints of sneezing and headaches, and 
small polyp of the middle turbinate.  

3.  The veteran's service-connected sinusitis is more 
favorably rated under the old rating schedule.

CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
Part 4, including §§ 4.7, 4.97, Diagnostic Codes 6513, 6514 
(1995), amended by 38 C.F.R. § 4.97, Diagnostic Codes 6513, 
6514 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected sinusitis 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran claims that his service-connected sinusitis is 
chronic and that his symptoms warrant a compensable 
disability rating.  In June 1997 a VA examination of the 
veteran was conducted.  The veteran complained of nasal 
congestion, sneezing and right frontal headaches.  There was 
no pus or purulent mucus.  Physical examination of the nose 
revealed a small polyp of the right middle turbinate which 
was smooth and allergic in appearance.

The RO has obtained a large volume of VA medical treatment 
records dating from approximately 1990 to present.  Records 
dated in September 1990 reveal that the veteran was 
prescribed nasal decongestants.   An August 1993 VA 
otolaryngology (ENT) treatment record reveals a diagnosis of 
chronic sinusitis with polyps.  The veteran had complaints of 
sinus headache.  A September 1993 ENT record noted the 
veteran's nasal polyp but there was no purulent discharge.  
This record also indicates that a CT examination of the 
veteran's sinuses was conducted and was normal.  However, the 
CT examination report contained the impression of "retention 
cyst versus polyp of the right maxillary sinus.  . . .  
Minimal opacification of the right ethmoid sinus."

In June 1997 an x-ray examination of the veteran's sinuses 
was conducted.  The examination report stated "the 
turbinates are slightly swollen.  The interior ethmoids are 
hazy.  There is haziness in the frontal sinuses and a mild 
degree in the maxillary antra.  We see no air/fluid levels, 
polyps, significant swelling of membranes."  The diagnosis 
was "mild degree of sinusitis as described."  

Subsequently, there are a series of VA ENT consultation 
reports in 1997 and 1998.  However, review of these reports 
does not reveal treatment for sinusitis.  Rather, these 
reports reveal that the veteran had various skin cancers 
excised from his face.  Since some of these were on his ears 
and nose, ENT consultation was obtained.  

In February 1999 the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran testified that he had received antibiotics for 
treatment of his service-connected sinusitis as recently as 
January 1999.  He testified that he was treated with 
antibiotics by a private physician.  The Board remanded the 
case in May 1999 to obtain VA medical records and the private 
medical records of the treatment the veteran mentioned during 
his hearing.  However, the veteran never replied to the RO's 
requests for the private medical evidence.  The VA treatment 
records obtained do not show extensive treatment for 
sinusitis and do not show antibiotic treatment of the 
disorder.   

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected 
sinusitis was changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. 4.97, Diagnostic Codes 6513, 6514 
(1995), with 38 C.F.R. § 4.97, Diagnostic Codes 6513, 6514 
(1999).  In this case, the RO reviewed the veteran's claim 
under the new rating criteria in March 2000, and provided the 
veteran with the new criteria in a March 2000 Supplemental 
Statement of the Case.  Moreover, the veteran and his 
representative were given an opportunity to respond to the 
new regulations.  Accordingly, the Board concludes that the 
veteran will not be prejudiced by the Board's review of his 
claim on appeal because due process requirements have been 
met.  VAOPGCPREC 11-97 at 3-4 (Mar. 25, 1997); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).

Under the old rating schedule chronic ethmoid, frontal, and 
maxillary sinusitis are rated as chronic sphenoid sinusitis 
under the rating schedule.  38 C.F.R. Part 4, § 4.97, 
Diagnostic Codes 6511, 6512, 6513, 6514 (1995).  Sinusitis 
with x-ray manifestations only with mild or occasional 
symptoms warrants a noncompensable (0%) evaluation.  Moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches warrants a 10 percent evaluation.  Severe sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence warrants a 30 percent evaluation.  Postoperative 
chronic sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms following repeated operations warrants a 50 percent 
disability evaluation.  38 C.F.R. Part 4, § 4.87, Diagnostic 
Code 6514 (1995).

Under the current rating schedule sinusitis detected by x-ray 
only warrants a noncompensable (0%) evaluation.  A 10 percent 
rating contemplates one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
next higher rating of 30 percent contemplates three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Finally, the highest assignable 
rating of 50 percent contemplates " following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6514 
(1999).  The rating schedule also defines an "incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician."  38 C.F.R. § 4.97, Diagnostic 
Code 6514, Note (1999). 

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case. VA O.G.C. Prec. Op. 
11-97 at 1; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
This determination depends on the facts of the particular 
case and therefore is made on a case-by-case basis. VA O.G.C. 
Prec. Op. 11-97 at 2.  In the present case the Board finds 
that the old rating schedule is slightly more favorable the 
veteran.  Rating under the current rating schedule would not 
be more favorable to the veteran.  Compensable ratings under 
the new rating schedule contemplate, at a minimum, antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic 
Code 6514 (1999).  The competent evidence of record reveals 
complaints of occasional headaches.  There is no evidence of 
discharge and there is no evidence of antibiotic treatment.  

The veteran's service connected sinusitis is currently rated 
as noncompensable (0%) under 38 C.F.R. Part 4, § 4.87, 
Diagnostic Code 6514 (1995).  That rating contemplates mild 
symptoms with x-ray manifestations only.  This is what the 
evidence shows in the present case.  The competent medical 
evidence of record reveals that the veteran has a small polyp 
and x-ray evidence of mild sinusitis.  There is no evidence 
of discharge, frequent headaches, or of the necessity or 
occurrence of any surgery for sinusitis.  Frequent medical 
treatment that might indicate more than mild symptoms has not 
been shown.  As such, the preponderance of the evidence is 
against the claim for a compensable rating for the veteran's 
service-connected sinusitis.  


ORDER

A compensable rating for service-connected sinusitis is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

